Citation Nr: 1242755	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

2.  Entitlement to service connection for post traumatic headaches.

3.  Entitlement to service connection for a dermatological disorder, to include as due to exposure to herbicides.

4.  Entitlement to service connection for scar residuals of shell fragment wounds to the left lower extremity.

5.  Entitlement to recognition of the Veteran's son, C.J.C., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	American Red Cross
ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1970 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2007 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claims is necessary for additional development.

Service Connection Claims

The record shows that the Veteran obtains his medical treatment at the VA Medical Center in Jackson, Mississippi.  The only available relevant treatment records associated with the Veteran's claims file are from August 2005 to January 2007.  After that, only infrequent and incomplete treatment records that do not directly relate to the Veteran's claims are associated with the claims file.  The reasons why additional treatment records have not been associated with the Veteran's claims file is unclear.  Consequently, on remand, the Veteran's treatment records prior to August 2005 and after January 2007 should be associated with his claims file as they may be relevant to the Veteran's claims.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board further finds that VA examinations for the Veteran's claims are warranted.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Veteran submitted a statement with his VA Form 9 in August 2010 in which he stated that the claimed conditions had their onset in service and have continued since his separation from service.  The Veteran's lay statements as to a current disability and an onset and continuity of symptomatology are sufficient to warrant in the present case that VA examinations be conducted as the conditions the Veteran's claims are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The United States Court of Appeals for Veterans Claims (Court) has held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With regard to the claim for service connection for hypertension, the Board notes that the service treatment records demonstrate that the Veteran's blood pressure was noted to be 138/82 on entrance examination in January 1970.  On a dental services questionnaire from January 1971, the Veteran denied having a history of abnormal blood pressure.  On evaluation for hospital admission on July 20, 1971, the Veteran's blood pressure was 120/70.  On separation examination in May 1973, his blood pressure was noted to be 140/90.  In November 1973, the Veteran underwent VA examination in conjunction with claims for service connection for other conditions.  The examination report notes the Veteran's blood pressure at that time was 121/83.

Post-service evidence does not demonstrate when the Veteran was diagnosed to have hypertension or when he was started on medication for it.  The earliest medical record showing a diagnosis of hypertension and treatment with medication is a VA treatment note from March 2006.  At that time, the Veteran was being seen at the VA Medical Center's emergency room for medication refill of his pain medication.  His blood pressure was noted to be 146/100 (however, his pain level was also noted to be 10 out of 10).  His medication list indicates he was on Felodipine, 10 mg daily, for his blood pressure.  Subsequent records continue to show treatment for hypertension, which was generally well-controlled.  

The Board finds that the blood pressure reading of 140/90 noted on the Veteran's May 1973 separation examination is considered elevated.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (hypertension means that the diastolic pressure is predominantly 90 mm. or greater).  The Board also notes that the blood pressure readings of 138/82 on entrance examination in January 1970 and of 121/83 at the November 1973 VA examination may also be considered to be indicative of pre-hypertension based on the diastolic pressure.  Consequently, a medical opinion is needed to determine whether the Veteran's current hypertension was either incurred in or aggravated by his active military service.  

Furthermore, the Veteran contends that his hypertension is related to exposure to Agent Orange while serving in Vietnam.  The Board notes that the Veteran's DD214 indicates he served in the Republic of Vietnam from January 1971 to July 1971.  Consequently, he is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Hypertension, however, has not been recognized as a disease related to exposure to herbicides, see 38 C.F.R. § 3.309(e), and thus presumptive service connection is not warranted.  Nevertheless, a medical opinion as to whether the Veteran's hypertension is directly related to the Veteran's presumed exposure to herbicides while serving in Vietnam should be obtained.

With regard to his claim for service connection for post traumatic headaches, the Veteran claims he has had headaches ever since a grenade exploded about five feet from him in February 1971 while he was in Saigon, Vietnam, in which he incurred a concussion, perforated ear drums, and shell fragment wounds to the bilateral lower extremities.  The Veteran is already service-connected for tinnitus, hearing loss and chronic otitis media because of this incident.  In his August 2010 statement, he states that he has headaches several times a month that have persisted since the grenade incident.  

The Board notes that the service treatment records document the incurrence of this grenade incident in February 1971.  They do not, however, show complaints of headaches.  Nor does the Veteran's separation examination conducted in May 1973 indicate any finding relating to headaches (although a Report of Medical History is not of record only a Report of Medical Examination).  Furthermore, the current VA medical records available fail to show treatment for or a diagnosis of headaches.  The Board notes, however, that the Veteran is competent to state that he has headaches and when they had their onset.  He is not, however, competent to relate those headaches to any incident or injury incurred in service.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board notes that the service treatment records may indicate another cause of the Veteran's headaches.  The records from the U.S. Naval Hospital in Jacksonville, Florida, also note that the Veteran sustained a concussion in approximately December 1970 while at Fort Lee, Virginia, (prior to his going to Vietnam) when he fell from a bunk when he was drunk and hit his head.  Such injury could also have caused the Veteran's headaches.  Consequently, a VA examination is needed to obtain a medical diagnosis as there is no evidence of a current disability and to obtain a medical opinion as to whether the Veteran's current headaches, if diagnosed, are etiologically related to the grenade incident in Vietnam, the concussion at Fort Lee, Virginia, when he hit his head after falling out of a bunk, or both.

With regard to the Veteran's claim for service connection for a dermatological disorder, the Board notes that the service treatment records do not show a diagnosis of any dermatological disorder in service; however, there are two notes that indicate he might have had something.  The first note is from October 5, 1971, which indicates the Veteran underwent a Dermatology consultation; however, there is no record of such consultation or note as to its findings.  The second note is from April 1972, which records the Veteran's complaint of a rash but there is no further note of examination or treatment.  The May 1973 separation examination is silent for any findings of a skin disorder.

The Board further notes that there is no medical evidence showing current treatment for a chronic skin disorder.  There is a treatment note from September 2006 that demonstrates the Veteran was seen at the VA Medical Center emergency room with complaints of a groin rash and bleeding in his underwear for one week.  He reported that he was previously bathing in Clorox bleach and developed perineal itching/irritation that developed into an ulcer.  He quit bathing in bleach a week before and had been keeping the ulcer clean and dry so it was healing.  He presented for evaluation of the rash.  The assessment was contact dermatitis with resultant ulceration due to bleach.  Thus, this incident of rash appears unrelated to the Veteran's service.

The Board further notes that the Veteran has not provided a description of his claimed dermatological disorder or even indicated the affected body area(s).  However, he is competent to say he has a current dermatological disorder and when such disorder had its onset.  Thus, the Board finds that an examination is warranted to obtain a diagnosis of any current dermatological disorder the Veteran may have and a medical opinion as to whether it is etiologically related to the Veteran's active military service, including whether it is due to his presumed exposure to herbicides while serving in Vietnam.

With regard to the Veteran's claim for service connection for tender scar residuals of shell fragment wounds to the left lower extremity, the Board notes that the available service treatment records indicate he had shrapnel wounds and multiple scars to both legs.  The separation examination in May 1973 was, however, silent as to any residuals from these shell fragment wounds to the lower extremities.  Furthermore, after his discharge from service, the Veteran only sought service connection for shell fragment wounds to the right lower extremity rather than both lower extremities.  At that time, he was granted service connection for residuals shell fragment wounds to Muscle Group XI with retained metal foreign bodies of the right lower extremity.  The left lower extremity was not examined at that time.

The Veteran has currently claimed service connection for painful scars on the lower extremities resulting from these shell fragment wounds.  Although an examination was provided, only the right lower extremity was examined.  Consequently, although the service treatment records suggest that the Veteran had scar residuals of shell fragment wounds on the left lower extremity and the Veteran has stated that he has painful scars on his left lower extremity, there is no medical evidence to establish the presence of a current disability.  Consequently examination is needed to determine whether the Veteran in fact has residual scars on his left lower extremity as a result of the shell fragment wounds apparently received in service in February 1971.

Helpless Child Claim

The Veteran is seeking a dependency allowance for his son, C.J.C., claiming that he is a helpless child and was incapable of self support before the age of 18.  The Veteran has submitted some evidence in support of his claim, however, the Board finds that additional development is warranted prior to final adjudication.  

C.J.C.'s birth certificate reflects that he was born in February 1984 and, therefore, he turned 18 in February 2002.  Thus, the pertinent question before the Board is whether C.J.C. became permanently incapable of self support by the age of 18. 

The evidence submitted by the Veteran demonstrates that C.J.C. was diagnosed to have paranoid schizophrenia after psychiatric evaluation in February 2007.  The Board notes that C.J.C. was 22 years old at the time of this initial psychiatric evaluation.  This evaluation note, however, indicates that C.J.C. and his mother reported that the onset of his problems was when he was in 7th or 8th grade (he began hearing voices and having problems socially).  It was noted that the Veteran graduated from high school in 2003 but was in special education classes.  After high school, he worked part-time at a grocery store where his mother worked for five years until he was fired for hitting a female employee.  His mother reported that he had a crush on that employee and he hit her after she told him to leave her alone.  After that, he got a job working for a hotel but was let go after only two weeks for being too slow.  At the time of this evaluation, C.J.C. was not working and was living with his mother.  There is no indication in the record that he has ever lived on his own.  Subsequent outpatient treatment records over the next year appear to indicate he may have been working in October 2007 (as it is noted that he "tries to stay busy when he gets home from work"); however, by February 2008, he was again out of work and looking for a job but had not been able to get one.  There is no evidence as to whether C.J.C. ever obtained work thereafter and, if he did, how long he was able to maintain employment.

Also in support of his claim, the Veteran submitted a letter to C.J.C. from the Social Security Administration dated in June 2007 in which he was advised that he was found disabled and entitled to monthly benefits starting in February 2006.  This letter indicates, however, that the date the Social Security Administration found C.J.C. to be disabled was December 31, 2004.  The Board notes that C.J.C. would have been 20 years old at that time.  Despite this evidence that C.J.C. has been found to be disabled by Social Security Administration and is receiving disability compensation, the adjudication and medical records have not been obtained.  These records may contain relevant evidence as to the onset of C.J.C.'s psychiatric disability and treatment therefore, and thus should be requested on remand.  Furthermore, Social Security Administration employment and income records would be beneficial in determining the Veteran's ability for self-support at and after his 18th birthday and should be requested on remand.  If necessary, a release should be obtained from the Veteran or his son to obtain these Social Security Administration records.

The Board also notes that, at the February 2007 psychiatric evaluation, C.J.C.'s mother reported that he had been seen previously a few times by a Dr. Gupta and was prescribed medication but never took it.  There is no mention of when this treatment happened.  The private treatment records from this Dr. Gupta may be highly relevant to determining C.J.C.'s mental status at the time of his 18th birthday.  If they are not a part of the Social Security Administration records obtained, then the Veteran should be asked to supply those records to VA or to provide an appropriate release so that VA can obtain them.

Finally, once all attainable evidence has been associated with the claims file, the Veteran's son, C.J.C., should be scheduled for a VA examination to determine his capacity for self support and to obtain a medical opinion as to whether he was permanently incapable of self support as of the age of 18.  The Board acknowledges that the VA Adjudication and Procedures Manual (M21-1MR) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, although a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  In this regard, the Board finds that, in light of the evidence of record, it is not entirely clear whether, prior to attaining the age of 18, C.J.C. became incapable of self support, particularly due to his psychiatric illness.  Therefore, the Board finds that a VA examination with a medical opinion would be helpful in deciding this claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's medical records from the VA Medical Center in Jackson, Mississippi, prior to August 2005 and from February 2007 to the present.  All efforts to obtain VA records should be fully documented.

2.  Thereafter, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Hypertension examination - The examiner should elicit from the Veteran a full history of his hypertension including such information as when he was first diagnosed to have hypertension and when he was first treated with medication for it.  After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension was incurred in or aggravated by his active military service.  Specifically the examiner should address whether the blood pressure readings of record demonstrate an onset of the Veteran's hypertension prior to his entry to service and, if so, whether the evidence demonstrates a permanent worsening in the severity of any pre-existing disorder during the Veteran's active duty.  If there was a permanent worsening of a pre-existing hypertensive disorder during the Veteran's active duty, then the examiner should opine whether there is clear and unmistakable evidence that such worsening was due to the natural progression of the disorder.

If there was no pre-existing hypertensive disorder, then the examiner should address whether the elevated blood pressure reading of 140/90 noted on the Veteran's separation medical examination report in May 1973 and the possibly elevated blood pressure reading of 121/83 at the VA examination in November 1973 are an indication that the Veteran's hypertension had its onset in service or may otherwise be related to service.  

The examiner should also render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension is related to his presumed exposure to herbicides while serving in the Republic of Vietnam.  The examiner should be advised that an opinion based solely on the fact that VA has not recognized  a relationship between exposure to herbicides and hypertension is not adequate.

Neurology examination  -  After reviewing the file and conducting any necessary testing, the examiner should render an opinion as to whether the Veteran currently has post traumatic headaches.  If so, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's post traumatic headaches are related to any disease or injury incurred during service, specifically whether they are related to either one or both of the following injuries noted in the service treatment records - (1) a concussion incurred around December 1970 while the Veteran was at Fort Lee, Virginia, when he fell off a bunk while drunk and hit his head and (2) a concussive injury received in February 1971 while the Veteran was in Saigon, Vietnam, when a grenade exploded under a table about five feet from where he stood.  

Skin Examination - The examiner should elicit from the Veteran a full history of his claimed dermatological disorder  including such information as its onset, diagnosis, and treatment.  After reviewing the claims file and examining the Veteran, the examiner should render a diagnosis as to whether the Veteran currently has any chronic dermatological disorder(s).  If so, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each disorder found on examination is related to any disease or injury incurred during service, to include being related to the rash noted in service medical records or related to his presumed exposure to herbicides while serving in the Republic of Vietnam.  The examiner should be advised that an opinion based solely on the fact that VA has not recognized a relationship between exposure to herbicides and the Veteran's current skin disorder is not adequate.

Scar Examination - After reviewing the claims file and examining the Veteran, the examiner should indicate whether the Veteran currently has scars on his left lower extremity and, if so, provide an opinion whether it is at least as likely as not (i.e., at least a 50 percent probability) that they are related to or the result of the shell fragment wounds to the lower extremities noted in the service treatment records to have been incurred in February 1971 when a grenade exploded about five feet from the Veteran causing shell fragment wounds to the bilateral lower extremities.

3.  Request the following records for the Veteran's son, C.J.C., from the Social Security Administration - (1) the adjudication and medical records related to his application for disability compensation, and (2) records of his employment and income history.  If necessary, appropriate releases should be obtained.  Associate all correspondence and any records received with the claims file.

4.  Once obtained, review the Social Security Administration adjudication and medical records to determine whether private treatment records from a Dr. Gupta are associated therewith.  If not, contact the Veteran and ask him to submit to VA a record release signed by his son, C.J.C., so that VA can obtain this private physician's treatment records relating to treatment for his psychiatric disability.  The Veteran should be advised that he may submit these private treatment records directly to VA himself in lieu of submitting a release form.  If a properly executed release form is provided, then the identified private treatment records should be requested and associated with the file if obtained.  A negative reply should be requested if records are not available.  The Veteran and his representative should be advised if records requested are not available.

5.  Once all attainable evidence relating to the Veteran's son, C.J.C., has been associated with the claims file, schedule C.J.C. for a VA mental disorders examination.  The claims file should be provided to the examiner who should review all pertinent documents in the claims file related to C.J.C.

After examination, the examiner should provide an opinion as to whether C.J.C. is currently incapable of self support by reason of a psychiatric disability and, if so, whether it is at least as likely as not (i.e., at least a 50 percent probability) that such incapacity was permanent either prior to or as of his 18th birthday.  If the examiner determines that C.J.C. is (or was subsequent to his 18th birthday) capable of self support, then the examiner should provide explanation for such conclusion and identify the evidence relied upon for such conclusion.  The examiner should also discuss his industrial or employment capability. 

6.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


